Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 6, 7, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 17/071,578 in view of Hassanzadeh-Ghassabeh et al (“Nanobodies and their potential applications”, Nanomedicine, Vol. (8), Issue 6, June 4, 2013, pages 1013-1026; herein referred to as Hassanzadeh-Ghassabeh) and Nakamura et al (US 2017/0030833; herein referred to as Nakamura). 
This is a provisional nonstatutory double patenting rejection. 
Copending ‘578 claims: 
A metal microscopic structure comprising: 
a base member including multiple protrusions arrayed a predetermined intervals; and 
multiple projections made of a metal film covering the base member and configured to generate surface plasmons upon irradiation with light, wherein: 
a film thickness of the metal film positioned in a bottom portion of a gap between every adjacent two of the multiple projections is greater than a height of the multiple protrusions and is more than or equal to 90% and less than or equal to 100% of a film thickness of the metal film deposited on top portions of the multiple protrusions, 
the metal film includes a first metal film in contact with the multiple projections and a second metal disposed on the first metal film, 
a thickness of the second film is smaller than a thickness of the first metal film on top portions of the multiple protrusions, 
the base member is made of resin, 
each of the multiple protrusions has a circular columnar shape, 
the multiple protrusions are arranged in a form of circular triangle lattices in a plan view, 
a thickness of the multiple protrusions is more than or equal to 184 nm and less than or equal to 276 nm. 
	4.	The metal microscopic structure according to claim 1, wherein the height of each of the multiple protrusions is more than or equal to 160 nm and less than or equal to 240 nm, and 
the film thickness of the metal film positioned in the bottom portion of the gap between every adjacent two of the multiple projections is more than or equal to 200 nm and less than or equal to 600 nm. 
5.	The metal microscopic structure according to claim 1, wherein an interval between every adjacent two of the multiple projections is more than or equal to 40 nm and less than or equal to 120 nm on a top portion side of the multiple projections in a cross section that passes a center of each of the multiple projections in a plan view and that it perpendicular to the base member, and 
	the interval is more than or equal to 10 nm and less than or equal to 40 nm on a bottom portion side of the multiple projections. 
	6.	The metal microscopic structure according to claim 1, wherein the metal film is made of gold, silver, copper, aluminum, or an alloy containing gold, silver, copper, or aluminum as a main component. 
7.	A detection device comprising the metal microscopic structure according to claim 1; 
a inlet guide configured to introduce both a sample containing an analyte and a luminous body to the metal microscopic structure; 
a light source capable of emitting light with which the metal microscopic structure and a bound body of the analyte and the luminous body are irradiated; and 
an optical detector configured to detect light emitted from the luminous body that has been excited by the light emitted from the light source. 
8.	The detection device according to claim 7, further comprising: 
a first antibody that has a property of specifically binding to the analyte and that has been immobilized onto the metal microscopic structure, wherein the analyte is a virus or a component of the virus; and 
a second antibody that has a property of specifically binding to the analyte specifically bound to the first antibody and that has been labeled with a luminous body. 
9.	The detection device according to claim 7, wherein wavelength of the light emitted from the light source is longer than or equal to 400 nm and shorter than or equal to 850 nm, and a wavelength of the light detected by the optical detector is longer than or equal to 400 nm and shorter than or equal to 850 nm.
10.	The metal microscopic structure according to claim 1, wherein the second metal film has a smaller surface roughness than the first metal film. 
11.	The metal microscopic structure according to claim 1, wherein the film thickness of the metal film positioned in the bottom portion of the gap between every adjacent two of the multiple projections is more than or equal to 90% and less than 100% of the film thickness of the metal film deposited on the top portions of the multiple protrusions.  
Copending ‘578 differs from the instant invention in failing to teach the use of VHH antibodies as the first antibody immobilized on the metal microstructure, and VHH antibodies as the second antibody wherein the second antibody is labeled with a fluorescent material. 
Hassanzadeh-Ghassabeh teaches nanobodies (Nbs) or VHH and their applications and advantages. The innate supremacy of nanobodies as a renewable source of affinity reagents, together with their high production yield in a broad variety of expression systems, minimal size, great stability, reversible refolding and outstanding solubility in aqueous solutions, and ability to specifically recognize unique epitopes with subnanomolar affinity, have combined to make them a useful class of biomolecules for research and various medical diagnostic and therapeutic applications (see Abstract). Nanobodies have particular applications in biosensors. Many biosensors rely on small robust, highly specific affinity probes, where size and directional immobilization matter. Nanobodies are particularly suited for controlled and reproducible coupling because site-specific functional groups are easily introduced, allowing covalent and oriented binding with minimal loss of specificity and affinity. The nanobodies small size provides high binding capacity surfaces resulting in higher sensitivity, and the high stability and refolding competence of nanobodies allow stringent washing and regeneration conditions. Moreover, nanobodies directionally immobilized onto solid sensor surfaces allow immunoreactions to occur very close to the sensor-solution interface, resulting in increased sensitivity (see section “Nbs in diagnosis”, page 1019). 
See below for the teachings of Nakamura. Nakamura teaches the use of fluorescent labels on a secondary antibody in a sandwich assay on a surface plasmon resonance based biosensor where the signal from the fluorescent label enhanced. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use nanobodies, as taught by Hassanzadeh-Ghassabeh, as the first and second antibodies in the detection device of copending ‘578 because as the first antibody on the metal structure, the nanobodies provide a number of advantages as set forth above and as the second antibody, the nanobodies provide the advantages of being very specific for target analytes.  A person of ordinary skill in the art reasonably would have expected success because copending ‘578 is directed to a biosensor and Hassanzadeh-Ghassabeh specifically teaches using the nanobodies on biosensors. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fluorescent label, as taught by Nakamura, for the luminous body label in the detection device of copending ‘578 because Nakamura teaches an alternative label reagent that can be used in surface plasmon resonance based biosensors while also taking advantage of the signal enhancing effect produced by the surface plasmon resonance based biosensor.  A person of ordinary skill in the art reasonably would have expected success because copending ‘578 and Nakamura are directed to surface plasmon resonance based biosensors. 
With respect to claims 2 and 3, its has been long settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. Application of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation. Id. At 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art”. Applicant has not disclosed that the specific limitations recited in claims 2 and 3 are for any particular purpose or solve any stated problem. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the roughness of the metal structure and spacing between the projections in the detection device of copending ‘578 by normal optimization procedures known in the biosensor art. 
With respect to instant claim 8, copending ‘578 does not claim a detection method with the specific steps recited in instant claim 8. However, claim 8 of copending ‘578 in view of the teachings of Hassanzadeh-Ghassabeh and Nakamura et al results in a device with the components for carrying out the method of instant claim 8 and Nakamura teaches a fluorescence sandwich assay with the steps of instant claim 8. Thus, it would have been obvious to one of ordinary skill in the art to use the device of copending ‘578, as modified by the teachings of Hassanzadeh-Ghassabeh and Nakamura, to perform a detection method with the steps of instant claim 8 because the device of claim 8 of copending ‘578 is for carrying out a method to detect an analyte. 

Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-11 of copending Application No. 17/071,578 in view of Hassanzadeh-Ghassabeh et al (“Nanobodies and their potential applications”, Nanomedicine, Vol. (8), Issue 6, June 4, 2013, pages 1013-1026; herein referred to as Hassanzadeh-Ghassabeh), Nakamura et al (US 2017/0030833; herein referred to as Nakamura) and further in view of Lahiri (“A Strategy for the Generation of Surfaces Presenting Ligands for Studies of Binding Based on an Active Ester as a Common Reactive Intermediate: A Surface Plasmon Resonance Study”, Anal. Chem., 1999, 71, 777-790; herein referred to as Lahiri). 
This is a provisional nonstatutory double patenting rejection. 
See above for the teachings of copending ‘578 in view of Hassanzadeh-Ghassabeh and Nakamura. 
Copending ‘578 further differs from the instant invention in failing to teach a SAM that comprise a linker molecule to immobilize the primary antibody to the diffraction grating and a non-linker molecule. And more specifically, a linker molecule and non-linker molecule with the specific structure recited in instant claim 5. 
Lahiri teaches immobilization of proteins and ligands on mixed self assembled monolayers (SAMs) of alkanethiolates on gold. The mixed SAM comprises a linking molecule and a non-linker molecule and is resistant to nonspecific adsorption of proteins having a wide range of molecular weights and isoelectric points (abstract). Lahiri adds that this method was developed specifically to be used with surface plasmon resonance (SPR) spectroscopy, and others (pg 777, right column, second paragraph). Lahiri further discloses binding of proteins on the mixed SAM such as antibodies (see page 783, Table 1 – anti-DNP IgG).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the mixed SAM of Lahiri to immobilize the VHH antibodies of Hassanzadeh-Ghassabeh to the metal structure of copending ‘578 because the mixed SAM of Lahiri is for immobilizing antibodies to a metal surface, while having the added advantage of minimizing non-specific binding issues.  A person of ordinary skill in the art reasonably would have expected success because both Lahiri and copending ‘578 are directed to surface plasmon resonance based sensors that support immobilized antibodies.
With respect to claim 5, Lahiri discloses the linker molecule has a thiol group at one end thereof and a carboxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene glycol chain, and the non-linker molecule has a thiol group at one end thereof and a hydroxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene glycol chain (page 777, left column lines 1-6 where the SAM is generated from tri(ethylene glycol)-terminated thiol and have carboxylic acid. Figure 1 and Chart 1 shows the long alkyl chains, and hydroxyl groups.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tawa et al. (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y; herein referred to as Tawa). 
Regarding claim 1, Tawa teaches a detection device (“We have developed a marker detection system using a plasmonic chip” —see page 8628, right col.), comprising:
a metal microstructure (“the substrate covered with a metal layer” —abstract; Fig. 1) on which a first VHH antibody having a property of binding specifically to an analyte is immobilized (“As for sensor surface modification with capture antibody, a bispecific antibody..” —abstract; where the “bispecific recombinant antibody composed of anti-EGFR and anti-ZnO VHH domains” —see page 8629); surface plasmon being generated by irradiating the metal microstructure with excitation light ( The abstract teaches that the plasmonic chip substrate that is covered with a metal (silver) layer and antibody yield sensitive detection of a marker protein when fluorescence signal is provided generating resonance. Further, “A helium-neon laser beam was used as an irradiation source” —see page 8629, Optical Measurement para.)
an inlet through which a second VHH antibody and a sample that may contain an analyte could be introduced, wherein the second VHH antibody has a property of binding specifically to the analyte and is labeled with a fluorescent substance (—see page 8629, “Samples for Immunoassay” para where it teaches introducing a cover glass attached to the substrate and a sample solution introduced to the cover glass, wherein the portion that the sample enters the cover glass is interpreted as the “inlet”; Further on page 8629, “Samples for Immunoassay” para. Teaches a sample containing cy-5-EGFR
introduced to the cover glass, then detected); 
	a light irradiation unit for irradiating the metal microstructures (“A helium-neon laser beam was as an irradiation source” – see page 8629, Optical Measurement para); and 
	a detection unit for detecting the analyte on the basis of fluorescence generated from the fluorescent substance by the irradiation of the excitation light (“for fluorescence detection, a photomultiplier tube (PMT, specially made) was used” – see page 8629, “Optical Measurement” para). 
	Regarding claim 6, Tawa discloses the detection device according to claim 1. Tawa further discloses a similar excitation light wavelength as the claimed invention as described in claim 7. Tawa has all the other structural components as the claimed invention to yield the functional limitation of the metal microstructure having an absorption region in a wavelength range corresponding to a wavelength of the excitation light and a wavelength of the fluorescence when an absorption spectrum is measured, and a peak width of the absorption region is not more than 500 nm.
Regarding claim 7, Tawa teaches the detection device according to claim 1. Tawa further teaches that the wavelength of the excitation light and the wavelength of the fluorescence are 600 nm to 850 nm. (page 8629, “Optical Measurement” para teaches that the wave length of the laser beam is 632.8 nm which falls between 600 and 850 nm.)
	In response to this rejection Applicants disagree with the Office’s description of the Tawa’s disclosure as it relates to the presently claimed invention and argue that Tawa fails to disclose an antibody which corresponds to the second VHH antibody recited in instant claim 1. 
	Applicants arguments have been considered but are not convincing. Instant claim 1 is interpreted as a detection device comprising:  
1.) a metal microstructure on which a VHH antibody having binding affinity for an analyte immobilized thereon, surface plasmon being generated by irradiating the metal microstructure with excitation light; 
2.) an inlet through which a second VHH antibody and a sample that may contain an analyte can be introduced; 
3.) a light irradiation unit for irradiating the metal microstructure; and 
4.) a detection unit for detecting the analyte on the basis of fluorescence generated from a fluorescent substance by the irradiation of the excitation light. 
As described above, Tawa teaches each of the 4 elements recited in instant claim 1. With respect to a second VHH antibody recited in instant claim 1, the second VHH antibody is not part of the claimed detection device. The inlet recited in line 5 is an entry point in the detection device through which a second VHH antibody and the sample can be introduced. The second VHH antibody is not an actual limitation of the claimed detection device but rather is part of a functional limitation that the inlet has to be capable of performing. The point in which sample enters the glass cover in Tawa is considered an inlet and can perform the function of allowing sample and a second VHH antibody to be introduced. Tawa need not teach a second VHH antibody to anticipate instant claim 1. 
Applicant’s should note that claim 8 has been withdrawn from this 102 rejection because Tawa does not teach a second VHH antibody and its use in a sandwich assay, as required in instant claim 8. Applicant’s arguments are persuasive with respect to claim 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2017/0030833; herein referred to as Nakamura) in view of Hassanzadeh-Ghassabeh et al (“Nanobodies and their potential applications”, Nanomedicine, Vol. (8), Issue 6, June 4, 2013, pages 1013-1026; herein referred to as Hassanzadeh-Ghassabeh).	
	Nakamura discloses a surface plasmon enhanced fluorescence analysis device and method of immunoassay using the disclosed device. The device comprises a light source for irradiating a metal diffraction grating (i.e. a metal microstructure with a plurality of protrusions) on a chip in the disclosed device (i.e. a light irradiation unit), a polarizer for removing linearly polarized light from fluorescent light emitted from a fluorescent substance on the diffraction grating, and a photodetector for detecting the linearly polarized light removed by the polarizer (i.e. a detection unit). The metal diffraction grating can be made of gold, silver, copper, aluminum, and alloys thereof.  (see Abstract, [0027] – [0033], [0039] – [0050]). Figure 3B shows an embodiment that includes an inlet. 
	The metal diffraction grating supports immobilized primary antibodies that are specific for a desired analyte. The primary antibodies can be immobilized to the metal diffraction grating by a SAM (self-assembled monolayer). Examples of SAMs include a film formed of substituted aliphatic thiols, such as HOOC-(CH2)11-SH ([0034] – [0035]). 
	A sandwich assay method is disclosed where sample is applied to the diffraction grating. If analyte is present, analyte will bind to the primary antibodies on the diffraction grating. Secondary antibodies labeled with a fluorescent material is applied and bind to analyte bound to the primary antibodies. The order in which sample, primary antibodies, and secondary antibodies are contacted is not limited to the above order. It is also possible to first contact the secondary antibody with the sample and then apply the resulting solution to the diffraction to contact the primary antibodies. The diffraction grating is irradiated with excitation light. And a signal from bound fluorescent material is detected ([0056] - [0068]). 
	Nakamura differs from the instant invention in failing to teach the use of VHH antibodies as the primary antibody immobilized on the metal diffraction grating and VHH antibodies as the secondary antibody that is labeled with fluorescent material. 
	Hassanzadeh-Ghassabeh teaches nanobodies (Nbs) or VHH and their applications and advantages. The innate supremacy of nanobodies as a renewable source of affinity reagents, together with their high production yield in a broad variety of expression systems, minimal size, great stability, reversible refolding and outstanding solubility in aqueous solutions, and ability to specifically recognize unique epitopes with subnanomolar affinity, have combined to make them a useful class of biomolecules for research and various medical diagnostic and therapeutic applications (see Abstract). Nanobodies have particular applications in biosensors. Many biosensors rely on small robust, highly specific affinity probes, where size and directional immobilization matter. Nanobodies are particularly suited for controlled and reproducible coupling because site-specific functional groups are easily introduced, allowing covalent and oriented binding with minimal loss of specificity and affinity. The nanobodies small size provides high binding capacity surfaces resulting in higher sensitivity, and the high stability and refolding competence of nanobodies allow stringent washing and regeneration conditions. Moreover, nanobodies directionally immobilized onto solid sensor surfaces allow immunoreactions to occur very close to the sensor-solution interface, resulting in increased sensitivity (see section “Nbs in diagnosis”, page 1019).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use nanobodies, as taught by Hassanzadeh-Ghassabeh, as the primary and secondary antibodies in the detection device of Nakamura because as the primary antibody on the metal diffraction grating, the nanobodies provide a number of advantages as set forth above and as the secondary antibody, the nanobodies provide the advantages of being very specific for target analytes.  A person of ordinary skill in the art reasonably would have expected success because Nakamura is directed to a biosensor and Hassanzadeh-Ghassabeh specifically teaches using the nanobodies on biosensors.
	With respect to claims 2-3 and 6-8, it has been long settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation. Application of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation. Id. At 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art”. Applicant has not disclosed that the specific limitations recited in claims 2-3 and 6-8 are for any particular purpose or solve any stated problem. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the mean roughness and spacing between the projections in metal diffraction grating, and wavelengths of the excitation light in Nakamura by normal optimization procedures known in the biosensor art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2017/0030833; herein referred to as Nakamura) in view of Hassanzadeh-Ghassabeh et al (“Nanobodies and their potential applications”, Nanomedicine, Vol. (8), Issue 6, June 4, 2013, pages 1013-1026; herein referred to as Hassanzadeh-Ghassabeh) as applied to claim 1 above, and further in view of Huang et al (“Prostate-specific antigen immunosensing based on mixed self assembled monolayers, camel antibodies and colloidal gold enhanced sandwich assays”, Biosensors and Bioelectronics, 21, 2005, 483-490; herein referred to as Huang).
	See above for the teachings of Nakamura and Hassanzadeh-Ghassabeh. 
	Nakamura further differs from the instant invention in failing to teach a SAM that comprise a linker molecule to immobilize the primary antibody to the diffraction grating and a non-linker molecule. 
	 Huang teaches using a mixed SAM to immobilize VHH antibodies specific for PSA to a surface plasmon resonance sensor. The mixed SAM comprises 16-mercapto-1-hexadecanoic acid (16-MHA) for covalent attachment of the VHH antibody and 11-mercapto-1-undecanol (11-MUOH) to minimize non-specific adsorption of PSA to the sensor surface (see Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the mixed SAM of Huang to immobilize the VHH antibodies of Hassanzadeh-Ghassabeh to the metal diffraction grating of Nakamura because Nakamura teaches the use of SAMs to immobilize antibodies to the metal diffraction grating and the mixed SAM of Huang is for immobilizing antibodies to a metal surface, while having the added advantage of minimizing non-specific binding issues.  A person of ordinary skill in the art reasonably would have expected success because both Huang and Nakamura teach using SAMs to immobilize antibodies to surface plasmon resonance based sensors.

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2017/0030833; herein referred to as Nakamura) in view of Hassanzadeh-Ghassabeh et al (“Nanobodies and their potential applications”, Nanomedicine, Vol. (8), Issue 6, June 4, 2013, pages 1013-1026; herein referred to as Hassanzadeh-Ghassabeh) as applied to claim 1 above, and further in view of Lahiri et al (“A Strategy for the Generation of Surfaces Presenting Ligands for Studies of Binding Based on an Active Ester as a Common Reactive Intermediate: A Surface Plasmon Resonance Study”, Anal. Chem., 1999, 71, 777-790; herein referred to as Lahiri). 
	See above for the teachings of Nakamura and Hassanzadeh-Ghassabeh. 
	Nakamura further differs from the instant invention in failing to teach a SAM that comprise a linker molecule to immobilize the primary antibody to the diffraction grating and a non-linker molecule. And more specifically, a linker molecule and non-linker molecule with the specific structure recited in instant claim 5. 
	Lahiri teaches immobilization of proteins and ligands on mixed self assembled monolayers (SAMs) of alkanethiolates on gold. The mixed SAM comprises a linking molecule and a non-linker molecule and is resistant to nonspecific adsorption of proteins having a wide range of molecular weights and isoelectric points (abstract). Lahiri adds that this method was developed specifically to be used with surface plasmon resonance (SPR) spectroscopy, and others (pg 777, right column, second paragraph). Lahiri further discloses binding of proteins on the mixed SAM such as antibodies (see page 783, Table 1 – anti-DNP IgG).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the mixed SAM of Lahiri to immobilize the VHH antibodies of Hassanzadeh-Ghassabeh to the metal diffraction grating of Nakamura because Nakamura teaches the use of SAMs to immobilize antibodies to the metal diffraction grating and the mixed SAM of Lahiri is for immobilizing antibodies to a metal surface, while having the added advantage of minimizing non-specific binding issues.  A person of ordinary skill in the art reasonably would have expected success because both Lahiri and Nakamura teach using SAMs to immobilize antibodies to surface plasmon resonance based sensors. 
	With respect to claim 5, Lahiri discloses the linker molecule has a thiol group at one end thereof and a carboxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene glycol chain, and the non-linker molecule has a thiol group at one end thereof and a hydroxyl group at the other end thereof, and includes an alkyl chain having 10 or more carbon atoms and an ethylene
glycol chain (page 777, left column lines 1-6 where the SAM is generated from tri(ethylene glycol)-terminated thiol and have carboxylic acid. Figure 1 and Chart 1 shows the long alkyl chains, and hydroxyl groups.

12.	Claims 4 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tawa (Keiko Tawa, Mitsuo Umetsu, Hikaru Nakazawa, Takamitsu Hattori, and Izumi Kumagai. ACS Applied Materials & Interfaces 2013 5 (17), 8628-8632. DOI: 10.1021/am402173y) provided in this office action in view of Lahiri et al. for the reasons of record in the previous office action.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



12/11/2022